In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00034-CV




  IN RE ESTATE OF ELYWN O. DOGGETT, DECEASED




         On Appeal from the County Court at Law
                Cherokee County, Texas
                Trial Court No. P10698




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        John Doggett appeals an order resulting from contempt proceedings. We dismiss this

appeal for want of jurisdiction.

        Elywn O. Doggett and his wife, Mary Leone Langdon Doggett, had two children, Marilyn

Doggett Stasila and Jerry Doggett. After Elywn’s and Mary’s deaths, Marilyn filed an application

to probate Elywn’s will and was approved as independent executrix. After Jerry’s death, his son

and independent executor, John Doggett, sued Elywn’s estate in a declaratory judgment action to

“determine the extent of the gift” to Marilyn of a valuable, 227.811-acre tract of land in Cherokee

County adjoining Lake Palestine (Property). 1 After a mediation, the trial court entered a final

judgment in 2016 that recited Marilyn and John “had resolved their differences and ha[d] agreed

to the distribution of [P]roperty.”

         In 2018, after a disagreement with John about the proper allocation line between the

parties’ respective tracts, Marilyn filed a motion for enforcement of the trial court’s order by

contempt and, in the alternative, a finding that John breached a Rule 11 agreement in open court

because he had allegedly agreed to her proposed allocation line in 2016. Marilyn requested either

that John be held in contempt or found in breach of a Rule 11 agreement, or that the trial court

clarify its judgment if it found that it was not specific enough to be enforced by contempt. The

same judge that had entered the 2016 final judgment presided over a hearing on Marilyn’s motion




1
  Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of any
conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX. R.
APP. P. 41.3.

                                                         2
for contempt regarding it. After an evidentiary hearing on the motion, the trial court declined to

enforce its prior judgment by contempt, but instead entered an order finding that the allocation line

had already been determined in the 2016 judgment, based on the parties’ prior agreement and a

survey specifying the allocation line.

        John argues that the trial court’s order is void and barred by res judicata. Alternatively,

John argues that the trial court’s order is not supported by legally sufficient evidence. As a

threshold matter, we must decide whether we have jurisdiction over this appeal. 2

        “[T]he general rule, with a few mostly statutory exceptions, is that an appeal may be taken

only from a final judgment.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). “A

judgment is final for purposes of appeal if it disposes of all pending parties and claims in the

record.” Id. It is undisputed in this case that the issue involving the lake allocation line was raised

before the entry of the 2016 judgment. Finding that the parties had “resolved their differences”

and had agreed to the Property’s distribution, the 2016 judgment stated, “[T]he above-entitled and

numbered cause, all claims, and causes of action . . . is hereby in all things dismissed with

prejudice.”

        While Texas law has long recognized that probate proceedings may involve multiple

judgments “on certain discreet issues,” each of which may be “final for purposes of appeal,”

De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006), the order appealed from in this case did




2
 On August 14, 2019, this Court notified the parties about a potential jurisdictional defect and gave John the
opportunity to show how we have jurisdiction. See TEX. R. APP. P. 42.3.

                                                      3
not fall within the probate exception to the one final judgment rule because the order was related

to contempt proceedings.

         “A court has all powers necessary for the exercise of its jurisdiction and the enforcement

of its lawful orders.” TEX. GOV’T CODE ANN. § 21.001. Contempt proceedings “are not concerned

with disposing of all claims and parties before the court, as are judgments; instead, contempt

proceedings involve a court’s enforcement of its own orders, regardless of the status of the claims

between the parties before it.” Hooper v. Hooper, No. 14-09-01024-CV, 2011 WL 334198, at *1

(Tex. App.—Houston [14th Dist.] Feb. 3, 2011, no pet.) (mem. op.) (quoting In re Office of

Attorney Gen. of Tex., 215 S.W.3d 913, 915–16 (Tex. App.—Fort Worth 2007, orig. proceeding)).

Thus, whether the contempt motion is granted or denied, “[i]t has long been the law in the State of

Texas that decisions in contempt proceedings are not reviewable on direct appeal.” In re J.E.B.,

No. 06-18-00084-CV, 2018 WL 6332252, at *1 (Tex. App.—Texarkana Dec. 5, 2018, no pet.)

(mem. op.) (citing Hooper, 2011 WL 334198, at *1; Office of Attorney Gen. of Tex., 215 S.W.3d

at 915–16); see Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985)); Runnels v. Neal, No. 12-

18-00146-CV, 2018 WL 3569682, at *1 (Tex. App.—Tyler July 25, 2018, no pet.) (mem. op.).

         “There is a line of cases that allow a direct appeal from rulings made during a contempt

proceeding when the rulings involve issues wholly unrelated to the issue of contempt, assuming

such issues are otherwise appealable.” J.E.B., 2018 WL 6332252, at *1; 3 but see In re M.E.G., 48
S.W.3d 204, 209 (Tex. App.—Corpus Christi 2000, no pet.) (“Courts of appeals generally do not


3
 “For example, ‘[i]f a motion to enforce includes a request for both a contempt finding and a money judgment for
child support arrearage, an appellate court has jurisdiction to address the arrearage judgment because it is unrelated to
the contempt order.”’ J.E.B., 2018 WL 6332252, at *1 (citing In re E.H.G., No. 04-08-00579-CV, 2009 WL 1406246,
at *5 (Tex. App.—San Antonio May 20, 2009, no pet.) (mem. op.)).
                                                           4
have jurisdiction to review contempt orders by way of direct appeal. This is true even where the

contempt order is appealed along with a judgment that is appealable.”). However, the findings in

the trial court’s order were entirely related to the contempt proceeding.

        The only possible relief from non-confinement contempt orders is a writ of mandamus.

In re Long, 984 S.W.2d 623, 625 (Tex. 1999); see In re B.J.H.-T., No. 12-11-00383-CV, 2013 WL
1687586, at *1 (Tex. App.—Tyler Apr. 17, 2013, no pet.) (mem. op.). Therefore, we lack

jurisdiction to hear this direct appeal from the trial court’s order related to the contempt proceeding.

        We dismiss this appeal for want of jurisdiction.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:         August 19, 2019
Date Decided:           August 30, 2019




                                                   5